DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The original set of claims were filed in this application on 29 June 2020 and contained only claim 1.  Another set of claims were filed on 23 July 2020 and contained claims 1-30, but appeared to introduce a new claim 1 while not indicating any of the claims as being amended or new.  Most recently, a claim amendment was filed on 10 February 2021 which cancelled claim 1 and added new claim 2.  
Given the fact pattern of what was filed, the claims of 10 February 2021 are deemed to be the actual pending claims (Only one claim currently pending, that being claim 2).  The claims filed 23 July 2020 are deemed to be an erroneous filing as they didn’t indicate their claim status and are distinct from the originally filed claims of 29 June 2020 and the most recent filing of 10 February 2021.  As such, the claim filing of 23 July 2020 is being disregarded and is not deemed to be pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 reads, in-part, “the anvil and the support jaw comprising the cartridge”.  However the anvil and the support jaw are cited as being distinct claim elements from the cartridge.  This claim .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (PG Pub 2014/0284372 A1) in view of Baxter, III et al. (PG Pub 2015/0173746 A1) hereinafter referred to as Baxter.
Regarding claim 1, Kostrzewski discloses a surgical stapler (100), comprising:
an anvil (300) movably coupled (fig. 18) to a support jaw (400) and movable (each of the jaws are movable relative to the other) between a clamped configuration (figs. 5 and 18) wherein the anvil and the support jaw are configured to clamp tissue positioned therebetween, and a closed configuration (figs. 2 and 6) wherein a tissue clamping interface in the anvil and a tissue clamping interface in the cartridge are configured to grasp tissue therebetween (paragraphs 18, 43 and 50), the support jaw supporting a cartridge (408, 409; alternatively just 408); and
an i-beam (500; paragraph 45) having a first flange (504) shaped to slidingly engage (fig. 6; paragraph 45) an inner surface of the cartridge and a second flange (502) shaped to slidingly engage (fig. 6; paragraph 45) a surface of the anvil; wherein
the cartridge has an elongated body configured to removably house a plurality of B-form staples (600; fig. 12; fig. 10 shows B-form anvil 300), at least one of the plurality of B-form staples having a base length (length that engages with 540) and a length that extends vertically from 540), the cartridge further comprising a first slot (414; fig. 6; paragraph 51) shaped to receive a translating cutting mechanism (506), a second slot (each of 401 – left, fig. 6) shaped to house at least a first one of the plurality of staples (600 – leftmost row, fig. 6), and a third slot (each of 401 – right, fig. 6) shaped to house at least a second one of the plurality of staples (600 – rightmost row, fig. 6) at an angle oblique to the first one of the plurality of staples (paragraph 52; fig. 6);
the anvil and the support jaw comprising the cartridge are shaped to fit within an envelope diameter (approximately perimeter of 300 and 409) when in the closed configuration (fig. 6); and
the leg length of the at least one of the plurality of B-form staples is approximately 53% of the envelope diameter (fig. 6);
the third slot is shaped to house the second one of the plurality of staples at an angle of between about 4 degrees and about 30 degrees relative to the first one of the plurality of staples (paragraph 52 – “pockets 401, and fasteners 600 are disposed at a first non-perpendicular angle (e.g., between about 15 degrees… with respect to the vertical axis B-B) – This would be about 30 degrees); 
the second slot is shaped to translatably house at least a first staple pusher (540 – left, fig. 6), the first staple pusher shaped to support at least the first one of the plurality of staples (leftmost row of 600; fig. 6) and a third one of the plurality of staples (second from the left row of 600; fig. 6) parallel to the first one of the plurality of staples (fig. 6); 
540 – right, fig. 6) oblique to the first staple pusher, the second staple pusher shaped to support at least the second one of the plurality of staples (rightmost row of 600; fig. 6) and a fourth one of the plurality of staples (second from the right row of 600; fig. 6); and 
the second slot and the third slot are configured to limit the first staple pusher to translation at an angle oblique to translation of the second staple pusher (fig. 6; side walls limit movement of staple pushers 540); and further wherein one of: 
(a) at least one of the plurality of staples has a leg length of 3.42 mm or greater, and the envelope diameter is 5.6 mm or less; or 
(b) at least one of the plurality of staples has a leg length of approximately 4.72 mm or greater (fig. 6), and the envelope diameter is 8.6 mm or less (Abstract; paragraphs 9, 10 and 47); or 
(c) the envelope diameter is 5.6 mm or less, and the stapler is configured to staple and cut tissue resulting in a cuff width of greater than 0.5 mm.

Kostrzewski discloses a second flange (502) shaped to slidingly engage a surface of the anvil, but fails to disclose wherein the second flange engages an outer surface of the anvil.
However, Baxter (figs. 20-26) teaches a second flange (3616) shaped to slidingly engage an outer surface (3024, paragraph 216) of the anvil (3020).
Given the teachings of Baxter (figs. 20-26), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the second flange of 

Kostrzewski discloses the leg length of the at least one of the plurality of B-form staples is approximately 53% of the envelope diameter (fig. 6) at least one of the plurality of staples has a leg length of approximately 4.72 mm or greater (fig. 6), but does not disclose the leg length of the at least one of the plurality of B-form staples is at least 53% of the envelope diameter and does not disclose at least one of the plurality of staples has a leg length of at least 4.72 mm or greater.
However, Baxter (figs. 29-31 and 45) teaches the leg length (see figs. 31 and 45 below) of the at least one of the plurality of B-form staples is at least 53% of the envelope diameter (envelope diameter of cartridge (30; 6670) and anvil (4020; 6020)).

    PNG
    media_image1.png
    432
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    675
    media_image2.png
    Greyscale

Given the teachings of Baxter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the leg length of the at least one of the plurality of B-form staples of Kostrzewski be at least 53% of the envelope diameter.  Kostrzewski is already concerned with making the most use of the size available for the end effector, so having staples that take up at least 53% of the envelope diameter would be obvious for reasons of ensuring a necessary length of a staple despite having a smaller available space.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.

Kostrzewski – paragraph 47).  Kostrzewski as modified by Baxter discloses at least one of the plurality of B-form staples is at least 53% of the envelope diameter (Baxter - see figs. 31 and 45 above).  Given that 53% of 8.6 mm is 4.558 mm, Kostrzewski as modified by Baxter is deemed to disclose at least this leg length.
Kostrzewski as modified by Baxter does not disclose a leg length of at least 4.72 mm or greater.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).  Given that Kostrezewski as modified by Baxter shows leg lengths at least approximating 53% of the envelope diameter and the device is scaled approximately to that of the Applicant’s, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kostrezewski to have one of at least one of the plurality of staples has a nominal leg length of 4.72 mm or greater, and the envelope diameter is 8.6 mm or less.  Doing so was well within the level of ordinary skill and would have allowed the device to have staples that were more easily able to grasp thicker tissues.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.
Wherein the Applicant may argue that the plurality of B-form staples is at least 53% of the envelope diameter is not explicitly disclosed in measurement terms in In re Aller, 105 USPQ 233 (MPEP 2144.05).  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Baxter is deemed to disclose a general condition that is close enough to the claimed subject matter as to render the specific limitation of 53% of the envelope diameter obvious to one of ordinary skill for the purposes of resizing the stapler to better suit the needs of a larger relative staple leg length which may be needed to penetrate thicker tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See Notice of References Cited.  Other art not relied upon relates generally to the design of compact linear surgical staplers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731